Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 December 21, 2016

The Court of Appeals hereby passes the following order:

A17A0769. JAMES E. VOYLES v. TARA H. VOYLES.

      James E. Voyles and Tara H. Voyles were divorced in 2015. James Voyles filed
a petition for citation of contempt, asserting that Tara Voyles was in contempt of both
the property distribution and custody provisions of the divorce decree. Both parties
sought a modification of custody. In a single order, the trial court granted Tara
Voyles’s motion to dismiss the contempt petition, granted her petition to modify
custody, and modified the 2015 parenting plan. Following the denial of his motion
for new trial, James Voyles filed this appeal.
      The Georgia Supreme Court has appellate jurisdiction over all divorce and
alimony cases, including those cases ancillary to the divorce proceedings. See Ga.
Const. of 1983, Art. VI, Sec. VI, Par. III (6); Morris v. Morris, 284 Ga. 748, 750 (2)
(670 SE2d 84) (2008). “[A]n appeal from the judgment in a contempt action seeking
to enforce any portion of the divorce decree other than child custody is ancillary to
divorce and alimony and falls within [the Supreme] Court’s jurisdiction over divorce
and alimony cases.” Rogers v. McGahee, 278 Ga. 287, 288 (1) (602 SE2d 582) (2004)
(punctuation omitted). Because John Voyles sought, in his contempt action, to
enforce portions of the divorce decree other than child custody, this appeal is hereby
TRANSFERRED to the Supreme Court for resolution.
                                       Court of Appeals of the State of Georgia
                                              Clerk’s Office, Atlanta,____________________
                                                                        12/21/2016
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.